 

Exhibit 10.4

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of June 30, 2016 (this “Agreement”), is made and
entered into by and among Starz, a Delaware corporation (the “Company”), Lions
Gate Entertainment Corp., a corporation organized and existing under the laws of
British Columbia (“Parent”) and each of the stockholders of Parent that are
listed on Schedule A hereto (each a “Stockholder” and collectively, the
“Stockholders”).

 

RECITALS

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company and Orion Arm Acquisition Inc., a Delaware corporation and a wholly
owned Subsidiary of Parent (“Merger Sub”), are entering into an Agreement and
Plan of Merger, dated as of the date hereof (the “Original Merger Agreement”
and, as the same may be amended or supplemented, the “Merger Agreement”;
capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Merger Agreement), that provides, among other things, for the
merger of Merger Sub with and into the Company (the “Merger”), upon the terms
and subject to the conditions set forth in the Merger Agreement, with the
Company continuing as the surviving corporation in the Merger as a wholly owned
subsidiary of Parent;

 

WHEREAS, the Stockholders are the record or beneficial owners of, and, subject
to the Standstill Agreement (as defined below), have sole voting power over, the
number of shares of Parent Common Stock set forth opposite each such
Stockholder’s name on Schedule A (such shares of Parent Common Stock, the
“Original Shares”, and together with any New Shares (as defined below), the
“Subject Shares”);

 

WHEREAS, in connection with the Merger, Parent will hold the Parent
Stockholders’ Meeting to approve (i) the Parent Common Stock Reorganization,
(ii) the Parent Common Stock Exchange and (iii) the issuance of Parent Common
Stock to holders of shares of Company Common Stock as part of the Merger
Consideration (the “Merger Consideration Issuance”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent
and Merger Sub are entering into a Stock Exchange Agreement, dated as of June
30, 2016, with the stockholders listed on Schedule I thereto (as the same may be
amended or supplemented, the “Exchange Agreement”), that provides, among other
things, for (i) the transfer of the Starz Exchange Shares (as defined therein)
from such stockholders to Parent in exchange for the Lionsgate Exchange
Consideration (as defined therein) and (ii) the issuance of the Lionsgate
Exchange Shares as part of the Lionsgate Exchange Consideration (the “Exchange
Stock Issuance”), in each case subject to the terms and conditions of the
Exchange Agreement; and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has requested that the Stockholders enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, each party hereto agrees
as follows:

 



 

 

 

SECTION 1.  Representations and Warranties of the Stockholder. Each Stockholder
hereby represents and warrants to the Company, severally and not jointly and
severally, solely with respect to itself, as follows:

 

(a)          Organization; Authority; Execution and Delivery; Enforceability.
(i) Such Stockholder is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, if applicable, and (ii) the
execution and delivery of this Agreement by such Stockholder, and the
performance by such Stockholder of its obligations under this Agreement, have
been duly authorized by all necessary corporate or similar action on the part of
such Stockholder, as applicable. Such Stockholder has all requisite corporate,
company, partnership or other power and authority to execute and deliver this
Agreement (and each Person executing this Agreement on behalf of such
Stockholder has full power, authority and capacity to execute and deliver this
Agreement on behalf of such Stockholder and to thereby bind such Stockholder)
and to perform its obligations hereunder. This Agreement has been duly executed
and delivered by such Stockholder and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar Laws affecting creditors’ rights generally and by
general principles of equity.

 

(b)          Ownership. Such Stockholder is the record or beneficial owner of
the number of Original Shares set forth opposite such Stockholder’s name on
Schedule A, and such Stockholder’s Original Shares constitute all of the shares
of Parent Common Stock owned by such Stockholder. Such Stockholder has the power
to vote, or direct the voting of, all of the Original Shares owned by it, and
none of such Stockholder’s Original Shares are subject to any voting trust or
other agreement, arrangement or restriction with respect to the voting of such
Stockholder’s Original Shares, except (x) as set forth in Sections 3 and 4 of
this Agreement, (y) pursuant to the Voting and Standstill Agreement, dated as of
November 10, 2015, among Parent, the Liberty Stockholder, Discovery Lightning
Investments Ltd., John C. Malone, MHR Fund Management, LLC, Liberty Parent,
Discovery Communications, Inc. and the Mammoth Funds (as defined therein) (the
“Standstill Agreement”) and (z) in connection with any Hedging Transaction or
Financing Transaction (each as defined in the Standstill Agreement). Such
Stockholder does not own (1) any shares of capital stock of Parent other than
the Original Shares or (2) any option, warrant, call or other right to acquire
or receive capital stock or other equity or voting interests in Parent.

 

SECTION 2.  Representations and Warranties of the Company and Parent.

 

(a)          The Company hereby represents and warrants to each Stockholder as
follows: (i) the Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) the Company
has all requisite power and authority to execute and deliver this Agreement (and
each Person executing this Agreement on behalf of the Company has full power,
authority, and capacity to execute and deliver this Agreement on behalf of the
Company and to thereby bind the Company) and to perform its obligations
hereunder, (iii) the execution and delivery of this Agreement by the Company,
and the performance of the Company of its obligations hereunder, have been duly
authorized by all necessary corporate action on the part of the Company, and
(iv) this Agreement has been duly executed and delivered by the

 



 2 

 

 

Company and, assuming due authorization, execution and delivery by the other
parties hereto, constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.

 

(b)          Parent hereby represents and warrants to each Stockholder as
follows: (i) Parent is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (ii) Parent has all
requisite power and authority to execute and deliver this Agreement (and each
Person executing this Agreement on behalf of Parent has full power, authority,
and capacity to execute and deliver this Agreement on behalf of Parent and to
thereby bind Parent) and to perform its obligations hereunder, (iii) the
execution and delivery of this Agreement by Parent, and the performance of
Parent of its obligations hereunder, have been duly authorized by all necessary
corporate action on the part of Parent, and (iv) this Agreement has been duly
executed and delivered by Parent and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a valid and binding obligation
of Parent, enforceable against Parent in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.

 

SECTION 3.  Covenants of the Stockholders. Each Stockholder covenants and
agrees, severally and not jointly and severally, solely with respect to itself,
as follows:

 

(a)          At any meeting of the stockholders of Parent called to vote upon
the Parent Common Stock Reorganization, the Parent Common Stock Exchange and the
Merger Consideration Issuance, or at any postponement or adjournment thereof
permitted by the Merger Agreement, such Stockholder shall (i) appear at such
meeting or otherwise cause its Subject Shares to be counted as present thereat
for purposes of calculating a quorum and (ii) vote (or cause to be voted) all of
such Stockholder’s Subject Shares in favor of the Parent Common Stock
Reorganization, the Parent Common Stock Exchange and the Merger Consideration
Issuance; provided that, in each case, the Merger Agreement shall not have been
materially amended, and no material provision thereunder shall have been waived
by Parent, in any manner that (i) increases the amount of, or changes the form
or allocation of, the Merger Consideration (as defined in the Merger Agreement)
payable under the Merger Agreement, (ii) amends the conditions precedent set
forth in Article VI of the Merger Agreement, or adds new conditions or modifies
any existing conditions to the consummation of the Merger, the Parent Common
Stock Reorganization or the Parent Common Stock Exchange, (iii) amends Exhibits
A-1, A-2, A-3, A-4 or A-5 to the Merger Agreement, (iv) amends the definition of
“Company Material Adverse Effect” or “Parent Material Adverse Effect” set forth
in the Merger Agreement, (v) amends any provision of the Merger Agreement in any
other material manner, or (vi) in each case has the effect of any of the
foregoing (any such amendment or waiver described in clauses (i)-(vi), a
“Fundamental Merger Amendment”), in each case without the prior written consent
of such Stockholder, and no Fundamental Exchange Amendment shall have occurred.

 

(b)          At any meeting of the stockholders of Parent called to vote upon
the Exchange Stock Issuance, or at any postponement or adjournment thereof, as
permitted by the Exchange Agreement, such Stockholder shall (i) appear at such
meeting or otherwise cause its



 



 3 

 

 

Subject Shares to be counted as present thereat for purposes of calculating a
quorum and (ii) vote (or cause to be voted) all of such Stockholder’s Subject
Shares in favor of the Exchange Stock Issuance and each of the other
transactions contemplated by the Exchange Agreement, provided, that in each
case, the Exchange Agreement shall not have been amended, and no provision
thereunder shall have been waived by Parent, in any manner that (i) increases
the amount of, or changes the form or allocation of, the Lionsgate Exchange
Consideration or the Lionsgate Alternate Cash Consideration (as such terms are
defined in the Exchange Agreement) payable under the Exchange Agreement, (ii)
amends the conditions precedent set forth in Article V of the Exchange
Agreement, or adds new conditions or modifies any existing conditions to the
consummation of the Exchange, (iii) amends any provision of the Exchange
Agreement in any other material manner or (iv) in each case has the effect of
any of the foregoing (any such amendment or waiver described in clauses
(i)-(iv), a “Fundamental Exchange Amendment”), in each case without the prior
written consent of such Stockholder, and no Fundamental Merger Amendment shall
have occurred.

 

(c)          At any meeting of the stockholders of Parent or at any postponement
or adjournment thereof or in any other circumstances upon which a vote, adoption
or other approval of Parent’s stockholders is sought, such Stockholder shall
vote (or cause to be voted) all of such Stockholder’s Subject Shares against
each of the following: (i) any Alternative Parent Transaction Proposal or any
agreement relating thereto and (ii) any amendment of the Articles of Parent
(other than pursuant the Merger Agreement) or any other proposal, action,
agreement or transaction, which, in the case of this clause (ii), would
reasonably be expected to (A) result in a breach of any covenant, agreement,
obligation, representation or warranty of Parent contained in the Merger
Agreement (provided that the Company has advised the Stockholder of such
asserted breach in writing at least three Business Days prior to the applicable
vote) or of such Stockholder contained in this Agreement, (B) prevent, impede,
interfere with, delay, discourage or adversely affect the consummation of the
transactions contemplated by the Merger Agreement, or (C) change in any manner
(other than as contemplated by the Parent Common Stock Reorganization, the
Parent Common Stock Exchange and the Merger Consideration Issuance) the voting
rights of the Parent Common Stock (the matters described in clauses (i) and
(ii), collectively, the “Vote-Down Matters”). For the avoidance of doubt,
nothing in this Agreement shall be deemed to prohibit such Stockholder from
voting any Subject Shares (x) in a manner required by the Standstill Agreement
or (y) in favor of any vote, adoption of other approval permitting such
Stockholder and/or its Affiliates to participate in any equity or debt financing
of Parent.

 

(d)          Such Stockholder shall not, nor shall it authorize or permit any of
its Controlled Affiliates (as defined below) or its and their directors,
officers or employees to, directly or indirectly, (i) solicit, initiate or
knowingly facilitate (including by way of furnishing information), induce or
knowingly encourage any inquiries or the making of any proposal or offer
(including any proposal or offer to the Parent Stockholders) that constitutes or
would reasonably be expected to lead to an Alternative Parent Transaction
Proposal, or (ii) enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or cooperate in any way that would otherwise reasonably be
expected to lead to, any Alternative Parent Transaction Proposal. Such
Stockholder shall, and shall cause its Controlled Affiliates and its and their
directors, officers and employees to, immediately cease and cause to be
terminated any and all existing activities, discussions or negotiations with any
Person with respect to any Alternative Parent Transaction Proposal. Such
Stockholder shall

 



 4 

 

 

use commercially reasonable efforts to cause the financial advisors, legal
counsel and other representatives of such Stockholder and its Controlled
Affiliates to comply with this Section 3(d).

 

(e)          Until March 27, 2017, such Stockholder shall not, and shall not
commit or agree to, directly or indirectly, (i) sell, transfer, pledge,
encumber, exchange, assign, tender or otherwise dispose of (collectively,
“Transfer”), or consent to or permit any Transfer of, any Subject Shares (or any
interest therein) or any rights to acquire any securities or equity interests of
Parent, or enter into any Contract, option, call or other arrangement with
respect to the Transfer (including any profit-sharing or other derivative
arrangement) of any Subject Shares (or any interest therein) or any rights to
acquire any securities or equity interests of Parent, to any Person, unless in
each case prior to any such Transfer (or execution of any such Contract or other
arrangement) the proposed transferee of such Stockholder’s Subject Shares or
rights agrees in writing to be bound to the transferring Stockholder’s
obligations hereunder with respect to the applicable Subject Shares or rights,
(ii) enter into any voting arrangement, whether by proxy, voting agreement or
otherwise, with respect to any Subject Shares or rights to acquire any
securities or equity interests of Parent, other than this Agreement or (iii)
take any other action that would reasonably be expected to prevent or materially
impair or delay the performance by such Stockholder of its obligations
hereunder. Nothing in this Agreement shall be deemed to prohibit the Subject
Shares from being subject to customary liens resulting from the Subject Shares
being held in brokerage or custodial accounts. Notwithstanding the foregoing,
“Transfer” shall exclude, however, with respect to any Subject Shares, the entry
into or performance of any Hedging Transaction or Financing Transaction in
respect of such Subject Shares and any payment or settlement thereunder
(including, following the first anniversary of November 10, 2015, physical
settlement) the granting of any lien, pledge, security interest, or other
encumbrance in or on such Subject Shares to a Hedging Counterparty or Financing
Counterparty in connection with any Hedging Transaction or Financing
Transaction, the rehypothecation of any Subject Shares by the Hedging
Counterparty or Financing Counterparty in connection with a Hedging Transaction
or Financing Transaction, and any transfer to, by or at the request of such
Hedging Counterparty or Financing Counterparty in connection with an exercise of
remedies by the Hedging Counterparty or Financing Counterparty under such
Hedging Transaction or Financing Transaction (but, for the avoidance of doubt,
“Transfer” shall include any delivery of Subject Shares in respect of the
settlement, termination or cancellation of a Hedging Transaction or Financing
Transaction occurring prior to the first anniversary of November 10, 2015 other
than in connection with the exercise of remedies by a Hedging Counterparty or
Financing Counterparty).

 

(f)          Such Stockholder hereby agrees that, in the event (i) of any stock
or extraordinary dividend or other distribution, stock split, reverse stock
split, recapitalization, reclassification, reorganization, combination or other
like change of or affecting the Subject Shares (including the Parent Common
Stock Reorganization and the Parent Common Stock Exchange) or (ii) that such
Stockholder acquires the right to vote, or direct the voting of, any shares of
capital stock of Parent, in each case after the execution of this Agreement
(including by conversion, operation of Law or otherwise) (collectively, the “New
Shares”), such New Shares shall constitute Subject Shares and be subject to the
applicable terms of this Agreement, including all covenants, agreements,
obligations, representations and warranties set forth herein. This Agreement and
the obligations hereunder shall be binding upon any Person to which record or
beneficial ownership of such Stockholder’s Subject Shares shall pass, whether by
operation of Law or

 



 5 

 

 

otherwise, including to the extent applicable, such Stockholder’s heirs,
guardians, administrators or successors.

 

(g)          Notwithstanding anything to the contrary contained herein, such
Stockholder is entering into this Agreement solely in its capacity as owner of
such Stockholder’s Subject Shares, and nothing herein is intended to or shall
limit, affect or restrict any director or officer of Parent (including any
appointee or representative of Parent or any of its Affiliates to the board of
directors of Parent) in his or her capacity as a director or officer of Parent
or any of its Subsidiaries (including voting on matters put to such board or any
committee thereof, influencing officers, employees, agents, management or the
other directors of Parent or any of its Subsidiaries and taking any action or
making any statement at any meeting of such board or any committee thereof) or
in the exercise of his or her fiduciary duties as a director or officer of
Parent or any of its Subsidiaries.

 

(h)          For the avoidance of doubt, other than with respect to the Merger
Consideration Issuance or the Exchange Stock Issuance, nothing in this Agreement
shall be deemed to require such Stockholder to vote in favor of, or to prohibit
such Stockholder from taking any action that adversely affects, any issuance of
securities by Parent or any of its Subsidiaries (including any equity financing
in furtherance of the transactions contemplated by the Merger Agreement),
including in connection with any proposal combined with any proposal to approve
the Merger Consideration Issuance or the Exchange Stock Issuance.

 

(i)          At any meeting of the stockholders of Parent called to vote upon
the Stockholder Approval (as defined in the Investor Rights Agreement, dated as
of November 10, 2015 and amended as of the date hereof, by and among MHR Fund
Management, LLC and certain of its affiliated funds, Liberty Global Incorporated
Limited, Discovery Lightning Investments Ltd., Parent, Liberty Global plc and
Discovery Communications, Inc.), or at any postponement or adjournment thereof,
such Stockholder shall (i) appear at such meeting or otherwise cause its Subject
Shares to be counted as present thereat for purposes of calculating a quorum and
(ii) vote (or cause to be voted) all of such Stockholder’s Subject Shares in
favor of the Stockholder Approval, provided, that in each case, the definition
of “Stockholder Approval” shall not have been amended in any manner without the
prior written consent of the Stockholders (which shall not be unreasonably
withheld, conditioned or delayed).

 

SECTION 4.  Grant of Irrevocable Proxy; Appointment of Proxy and
Attorney-in-Fact. (a)  Each Stockholder hereby irrevocably grants to, and
appoints, the Company and any other individual designated in writing by the
Company, and each of them individually, such Stockholder’s proxy and
attorney-in-fact (with full power of substitution and re-substitution and
coupled with an interest), for and in the name, place and stead of such
Stockholder, to vote all of such Stockholder’s Subject Shares at any meeting of
stockholders of Parent (including any Parent Stockholders Meeting) or any
adjournment or postponement thereof, (i) in favor of the Parent Common Stock
Reorganization, the Parent Common Stock Exchange, the Merger Consideration
Issuance and each of the other transactions contemplated by the Merger Agreement
(including the Parent Stockholder Approvals) in accordance with the terms of
Section 3(a) of this Agreement, (ii) in favor of the Exchange Stock Issuance in
accordance with the terms of Section 3(b) of this Agreement, (iii) against any
Vote-Down Matter in accordance with the terms of Section 3(c) of this Agreement
and (iv) in favor of the Stockholder Approval in accordance with the

 



 6 

 

 

terms of Section 3(i) of this Agreement. The proxy and attorney-in-fact granted
in this Section 4 shall expire upon the termination of this Agreement.

 

(b)          Each Stockholder represents that any proxies heretofore given in
respect of such Stockholder’s Subject Shares are not irrevocable, and that all
such proxies are hereby revoked.

 

(c)          Each Stockholder hereby affirms that the irrevocable proxy and
attorney-in-fact set forth in this Section 4 is given in connection with the
Company entering into the Merger Agreement and that such irrevocable proxy and
attorney-in-fact is given to secure the performance of the duties of such
Stockholder under this Agreement. Such Stockholder hereby further affirms that
the irrevocable proxy and attorney-in-fact is coupled with an interest and may
under no circumstances be revoked. Such Stockholder hereby ratifies and confirms
all that such irrevocable proxy and attorney-in-fact may lawfully do or cause to
be done by virtue of the authority granted pursuant to this Agreement. Each such
irrevocable proxy and attorney-in-fact is executed and intended to be
irrevocable with the same effect as under the provisions of Section 212(e) of
the DGCL.

 

SECTION 5.  Further Assurances. Each Stockholder shall, from time to time,
execute and deliver, or cause to be executed and delivered, such additional or
further consents, documents and other instruments as the Company may reasonably
request for the purpose of effectuating the matters covered by this Agreement.

 

SECTION 6.  Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
any of the parties hereto without the prior written consent of the other
parties. Any assignment in violation of the preceding sentence shall be void.
Subject to the preceding two sentences, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

 

SECTION 7.  Termination. This Agreement shall (i) with respect to Section 3,
other than Sections 3(b), 3(e), 3(f), 3(g), 3(h) and 3(i), terminate upon the
earliest of (a) immediately following Parent Stockholders’ Meeting duly convened
and at which the Parent Stockholder Approvals have been voted on by the
stockholders of Parent (including, if adjourned in accordance with the Merger
Agreement, immediately following the final adjournment thereof), (b) immediately
following the meeting of the stockholders of Parent called to vote upon the
Exchange Stock Issuance and at which such matters have been voted on by the
stockholders of Parent (including, if adjourned in accordance with the Merger
Agreement, immediately following the final adjournment thereof), (c) the
termination of the Merger Agreement in accordance with its terms (the “Merger
Agreement Termination”), and (d) the entry into any Fundamental Merger Amendment
or Fundamental Exchange Amendment, without the prior written consent of the
Stockholders, (ii) as to Section 3(b), terminate upon the earlier of (a) the
termination of the Exchange Agreement in accordance with its terms, (b)
immediately following the consummation of the Merger and (c) immediately
following the meeting of the stockholders of Parent called to vote upon the
Exchange Stock Issuance, and at which such matters have been voted on by the
stockholders of Parent (including, if adjourned in accordance with the Exchange
Agreement or the Merger Agreement, immediately following the final adjournment
thereof), (iii) as to Section

 



 7 

 

 

3(i), terminate upon the earlier of (a) the receipt of the Stockholder Approval
and (b) immediately following the meeting of the stockholders of Parent called
to vote upon the Stockholder Approval, and at which such matter has been voted
on by the stockholders of Parent (including, if adjourned, immediately following
the final adjournment thereof) and (iv) terminate in full upon the later of the
terminations described in clauses (i), (ii) and (iii); provided that, in each
case, Sections 6 and Sections 7 through 9 shall survive any such termination.
Notwithstanding the foregoing, the Company shall cease to have any rights
hereunder from and after the earlier of (x) the Merger Agreement Termination and
(y) the completion of the events described in Section 7(i)(a) hereof.

 

SECTION 8.   Parent Undertaking. In consideration of each Stockholder’s
willingness to execute this Agreement, Parent hereby agrees with each of the
Stockholder, that Parent will take all such steps as may be necessary or
desirable (to the extent permitted under applicable Law) to exempt from Section
16(a) and Section 16(b) of the Exchange Act any acquisitions or dispositions of
Company securities or rights related thereto by such Stockholders in connection
with the Parent Common Stock Reorganization, the Parent Common Stock Exchange
and any issuance of Company Securities contemplated by the Merger Agreement or
the Exchange Agreement.

 

SECTION 9.  General Provisions. (a)  Amendments. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the parties in interest at the
time of the amendment.

 

(b)          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given (a) on the date of delivery if delivered personally or sent via facsimile
(with confirmed transmission) prior to 5:00 p.m., local time, in the place of
receipt (and otherwise on the next Business Day) or (b) on the first Business
Day following the date of dispatch if sent by a nationally recognized overnight
courier (providing proof of delivery), in each case to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice); provided, that should any such delivery be made by facsimile,
the sender shall also send a copy of the information so delivered on or before
the next Business Day by a nationally recognized overnight courier:

 

if to the Company:

 

Starz

8900 Liberty Circle

Englewood, Colorado 80112

Attention: David Weil

 



 8 

 

 

with a copy to (which shall not constitute notice):

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Facsimile: 212 408-2501

Attention: Renee L. Wilm

 

if to Parent:

 

Lions Gate Entertainment Corp.

2700 Colorado Avenue

Santa Monica, CA 90404

Facsimile:310-496-1359

Attention:Wayne Levin

 

with a copy to (which shall not constitute notice):

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Facsimile:212 403-2000

Attention:David E. Shapiro

 Gordon S. Moodie

 

if to a Stockholder: at the address of such stockholder set forth on Schedule A

 

with a copy to (which shall not constitute notice):

 

Sherman & Howard L.L.C.

633 17th Street, Suite 3000

Denver, CO 80202

Facsimile:(303) 298-0940

Attention:Steven D. Miller

 

(c)          Interpretation. When a reference is made in this Agreement to a
paragraph, a Section or a Schedule, such reference shall be to a paragraph of, a
Section of or a Schedule to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”. The words
“hereof”, “hereto”, “hereby”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The term “or” is not
exclusive. The word “extent” in the phrase “to the extent” shall mean the degree
to which a subject or other thing extends, and such phrase shall not mean simply
“if”. The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. Any agreement, instrument or Law
defined or referred to

 



 9 

 

 

herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
a Person are also to its permitted successors and assigns. Each of the parties
hereto has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of authorship of any of the provisions of this Agreement. For purposes of this
Agreement, “Controlled Affiliate” means, with respect to any Person, another
Person that, directly or indirectly, through one or more intermediaries, is
controlled by such first Person, where “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

(d)          Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. The exchange of copies of this
Agreement and of signature pages by facsimile or e-mail shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or e-mail shall be deemed to be their original
signatures for all purposes.

 

(e)          Entire Agreement; No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof and no party is relying on any other oral or written
representation, agreement or understanding and no party makes any express or
implied representation or warranty in connection with the transactions
contemplated by this Agreement other than as set forth in this Agreement and
(ii) is not intended to confer upon any Person other than the parties any rights
or remedies.

 

(f)          Governing Law; Consent to Jurisdiction; Venue.

 

(i)          This Agreement and all disputes, claims or controversies arising
out of or relating to this Agreement, or the negotiation, validity or
performance of this Agreement or the transactions contemplated hereby, shall be
governed by and construed in accordance with the laws of the State of New York
without regard to its rules of conflict of laws.

 

(ii)         The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York or any New York State court sitting in New York City, so long as one of
such courts shall have subject matter jurisdiction over such suit, action or
proceeding, and that any cause of action arising out of this Agreement shall be
deemed to have arisen from a transaction of business in the State of New York,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that

 



 10 

 

 

it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 9(b) shall be deemed effective service of process on such
party.

 

(g)          Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the foregoing can be accomplished
without materially affecting the economic benefits anticipated by the parties to
this Agreement. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

(h)          Specific Performance. The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at Law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

(i)          Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(j)          Hedging Transactions and Financing Transactions.

 

(i)          No provision of this Agreement shall be binding on any Person
solely because such Person is:

 

(1)a Hedging Counterparty;

 

(2)a holder of Subject Shares as a result of the rehypothecation of Subject
Shares by a Hedging Counterparty or Financing Counterparty; or

 

(3)a transferee of Subject Shares pursuant to settlement under, or pursuant to
default rights or the exercise of remedies by a Hedging Counterparty or
Financing Counterparty in connection with, any Hedging Transaction or Financing
Transaction.

 



 11 

 

 

(ii)         No provision of this Agreement shall prohibit any Person from
entering into, performing or settling Hedging Transactions or Financing
Transactions in relation to any Subject Shares, or granting liens and other
security interests in connection therewith, from exercising remedies thereunder,
or from permitting a Hedging Counterparty or Financing Party to rehypothecate
Subject Shares in connection with a Hedging Transaction or Financing Transaction
nor shall any of the foregoing described in this Section 9(j) be deemed, in and
of itself, a violation of this Agreement.

 

(iii)        As used in this Agreement, the terms Hedging Transaction, Financing
Transaction, Hedging Counterparty and Financing Counterparty shall each have the
meaning assigned to such term in the Standstill Agreement.

 

(iv)        Notwithstanding anything to the contrary in this Agreement, this
Agreement is subject in all respects to any Hedging Transaction or Financing
Transaction and any pledge, security, custody, or other agreement entered into
in connection therewith.

 

[Remainder of page left intentionally blank]

 

 12 

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be signed by its
representative thereunto duly authorized as of the date first written above.

 

  STARZ         By: /s/ Christopher P. Albrecht   Name:  Christopher P. Albrecht
  Title: Chief Executive Officer

 

[Company Signature Page to Voting Agreement]

 

 

 

 

  LIONSGATE ENTERTAINMENT CORP.         By: /s/ Wayne Levin   Name:  Wayne Levin
  Title: General Counsel and Chief Strategic Officer

 

[Parent Signature Page to Voting Agreement]

 

 

 

 

  THE MALONE FAMILY LAND   PRESERVATION FOUNDATION         By: /s/ John C.
Malone   Name:  John C. Malone   Title:  

 

[Stockholder Signature Page to Voting Agreement]

 



 

 

 

  THE MALONE FAMILY FOUNDATION         By: /s/ John C. Malone   Name:  John C.
Malone   Title:  

 

[Stockholder Signature Page to Voting Agreement]

 

 

 

 

  THE JOHN C. MALONE JUNE 2003   CHARITABLE REMAINDER UNITRUST         By: /s/
John C. Malone   Name:  John C. Malone   Title:           MALONE STARZ 2015
CHARITABLE   REMAINDER UNITRUST         By: /s/ John C. Malone   Name: John C.
Malone   Title:  

 

[Stockholder Signature Page to Voting Agreement]

 

 

 

 

Schedule A

 

Original Shares

 

The Malone Family Land Preservation Foundation

12300 Liberty Blvd., 2nd Floor

Englewood, CO 80112

250,000 shares    

The Malone Family Foundation

12300 Liberty Blvd., 2nd Floor

Englewood, CO 80112

306,500 shares    

The John C. Malone June 2003 Charitable Remainder Unitrust

12300 Liberty Blvd., 2nd Floor

Englewood, CO 80112

539,657 shares    

Malone Starz 2015 Charitable Remainder Unitrust

12300 Liberty Blvd., 2nd Floor

Englewood, CO 80112

3,871,538 shares

 



 

